Exhibit 10.3
 
PERRIGO COMPANY
U.S. SEVERANCE POLICY
Amended and Restated Effective November 12, 2015
ARTICLE I  
 INTRODUCTION
Perrigo Company (the "Company") hereby establishes the Perrigo Company U.S.
Severance Policy (the "Policy"), originally effective December 1, 2013 and
amended and restated effective November 12, 2015, for the benefit of certain
"Eligible Employees" of the Company and certain Affiliates specified by the
Company.  The Policy is intended to apply to United States based "Employees," as
described herein.  The Policy shall be binding on any successor to all or
substantially all of the Company's assets or business.  Except as otherwise
provided herein, the Policy supersedes any prior formal or informal severance
plans, programs or policies of the Company or its Affiliates covering Eligible
Employees.
ARTICLE II 
DEFINITIONS
2.1            "Act" means the Irish Companies Act 1963, as amended from time to
time. References to any provision of the Act shall be deemed to include
successor provisions thereto and regulations thereunder.
2.2            "Affiliate" means any member of the group of corporations, trades
or businesses or other organizations comprising the "controlled group" with
Perrigo Company under Code Section 414.
2.3            "Cause" means, as determined by the Administrator in its sole
discretion:
(a)
The commission of an act which, if proven in a court of law, would constitute a
felony violation under applicable criminal laws;

(b)
A breach of any material duty or obligation imposed upon the Employee by the
Company;

(c)
Divulging the Company's confidential information, or breaching or causing the
breach of any confidentiality agreement to which the Employee or Company is a
party;

(d)
Engaging or assisting others to engage in business in competition with the
Company;

(e)
Refusal to follow a lawful order of the Employee's superior or other conduct
which the Administrator determines to represent insubordination on the part of
the Participant; or

(f)
Other conduct by the Employee which the Administrator, in its discretion, deems
to be sufficiently injurious to the interests of the Company to constitute
cause.

Notwithstanding the foregoing, following a Change in Control, "Cause" means (i)
the Employee is convicted of a felony, (ii) the Employee's breach of any
material duty or obligation imposed upon the Employee by the Company that
results in material, demonstrable harm to the Company, or (iii) the Employee
divulges the Company's confidential information or breaches or causes the breach
of any confidentiality agreement to which the Employee or Company is a party.

--------------------------------------------------------------------------------

2.4            "Change in Control" means:
(a)
The consummation of a merger or consolidation of Perrigo Company plc with or
into another entity or any other corporate reorganization, if more than fifty
percent (50%) of the combined voting power of the continuing or surviving
entity's issued shares or securities outstanding immediately after such merger,
consolidation or other reorganization is owned by persons who were not
shareholders of Perrigo Company plc immediately prior to such merger,
consolidation or other reorganization;

(b)
The sale, transfer or other disposition of all or substantially all of the
assets of Perrigo Company plc;

(c)
Individuals who as of the effective date of the Policy constitute the Board of
Directors of Perrigo Company plc (the "Incumbent Directors") cease for any
reason, including, without limitation, as a result of a tender offer, proxy
contest, merger or similar transaction, to constitute at least a majority of the
Board of Directors of Perrigo Company plc; provided, however, that any
individual who becomes a director of Perrigo plc subsequent the above date shall
be considered an Incumbent Director if such person's election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors; but, provided further that any such person whose initial assumption
of office is in connection with an actual or threatened solicitation of proxies
or consents by or on behalf of a person other than the Board of Directors of
Perrigo Company plc, including by reason of agreement intended to avoid or
settle any such actual or threatened contest or solicitation, shall not be
considered an Incumbent Director;

(d)
A transaction as a result of which a person or company obtains the ownership
directly or indirectly of the ordinary shares in Perrigo Company plc carrying
more than fifty percent (50%) of the total voting power represented by Perrigo
Company plc's issued share capital in pursuance of a compromise or arrangement
sanctioned by the court under Section 201 of the Act or becomes bound or
entitled to acquire ordinary shares in Perrigo Company plc under Section 204 of
the Act; or

(e)
Any transaction as a result of which any person becomes the "beneficial owner"
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Perrigo plc representing at least fifty percent (50%) of the total
voting power represented by Perrigo Company plc's then outstanding voting
securities (e.g., issued shares).  For purposes of this subsection (e), the term
"person" shall have the same meaning as when used in Sections 13(d) and 14(d) of
the Exchange Act but shall exclude (i) a trustee or other fiduciary holding
securities under an employee benefit plan of Perrigo Company plc or of any
subsidiary of Perrigo Company plc, and (ii) a company owned directly or
indirectly by the shareholders of Perrigo Company plc in substantially the same
proportions as their ownership of the ordinary shares of Perrigo Company plc.

--------------------------------------------------------------------------------

2.5            "Code" means the Internal Revenue Code of 1986, as amended.
2.6            "Company" means Perrigo Company, an indirect wholly-owned
subsidiary of Perrigo Company plc.
2.7            "Comparable Position" means a position either with the Company or
any of its Affiliates or with a successor or transferee of all or a part of the
business of the Company or Affiliate, on terms which do not cause a Significant
Reduction in Scope or Base Compensation and do not entail a Relocation.  Prior
to a Change in Control, such determination will be made by the Administrator in
its sole discretion.
2.8            "Confidential Information" means trade secrets and other
propriety information of an Employer or any Affiliate.  Such information
includes, but is not limited to, internal financial information, marketing
plans, customer and dealer data, names or lists of suppliers, new product plans,
inventions, pending patent applications, product styles, manufacturing data and
information, technical improvements, processes, methods, formulas, drawings,
photographs, systems, machine readable records, flow charts, source decks,
models, compilations, lists of employees, organization charts, computer
software, databases, strategic plans, pricing information and customer lists. 
If an Eligible Employee entered into a separate confidentiality or proprietary
rights agreement with an Employer or any Affiliate, the term "Confidential
Information" for purposes of this Policy shall have the meaning ascribed to any
such term or concept as it is defined under, or used in, the separate agreement.
2.9            "Eligible Employee" means each Employee who is not (i) covered by
a written employment agreement that contains a severance provision, or covered
by a written severance agreement (for the duration of that agreement); (ii)
classified as "temporary," including without limitation, anyone classified as an
"intern" or "co-op"; (iii) a consultant; (iv) a "leased employee" as defined in
Code Section 414(n); or (v) a person performing services for an Employer on a
contract basis or as an independent contractor or consultant or through a
purchase order, supplier agreement or any other form of agreement that the
Employer enters into for services, regardless of whether any of the above such
individuals set forth in (iii), (iv) or (v) are subsequently determined by the
Internal Revenue Service, the U.S. Department of Labor or a court to be
Employees.
2.10            "Employee" means any employee of an Employer who is regularly
scheduled to work thirty-five (35) hours or more per calendar week for the
Employer.
2.11            "Employer" means the Company and each U.S. Affiliate of the
Company.
2.12            "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
2.13            "Involuntary Termination" means the involuntary termination of
an Eligible Employee's employment by the.  The term Involuntary Termination
includes (i) a termination effective when the Eligible Employee exhausts a leave
of absence during, or at the end of, a WARN Notice Period, and (ii) a situation
where an Eligible Employee on an approved leave of absence during which the
Employee's position is protected under applicable law (e.g., a leave under the
Family Medical Leave Act), returns from such leave, and cannot be placed in
employment with the Employer.

--------------------------------------------------------------------------------

2.14            "Policy" means the Perrigo Company U.S. Severance Policy, as set
forth herein and as it may be amended from time to time.
2.15            "Relocation" means a material change in the geographic location
at which the Eligible Employee is required to perform services.  Such change in
an Eligible Employee's primary job site will be considered material if (i) for
Eligible Employees other than field-based sales representatives (or similar
field-based positions), the new location increases the Eligible Employee's
commute between home and primary job site by at least thirty (30) miles, or (ii)
in the Company's reasonable opinion, the new location requires that the Eligible
Employee move his/her home to a new location at least thirty (30) miles away
from the Eligible Employee's home immediately prior to the change.
2.16            "Severance Date" means the final day of employment with the
Employer which date shall be communicated in writing by the Employer to the
Employee.
2.17            "Significant Reduction in Scope or Base Compensation" means a
material diminution in the Eligible Employee's authority, duties or
responsibilities or a material diminution in the Eligible Employee's base
compensation or incentive compensation opportunities.  Prior to a Change in
Control, the Administrator, in its sole discretion, will determine whether an
Eligible Employee experiences a "Significant Reduction."  In the event of a
Relocation or a Significant Reduction in Scope or Base Compensation, the
Eligible Employee must provide his/her Employer with written notice within
ninety (90) days after the occurrence of such event.  The Employer shall then
have thirty (30) days to cure such event.  In the event the Employer fails to
cure the event within the thirty (30) day period, the Eligible Employee's
Severance Date shall occur on the thirty-first (31st) day following the
Employer's receipt of such written notice.
2.18            "Triggering Event" means an Involuntary Termination, Relocation
or Significant Reduction in Scope or Base Compensation.
2.19            "WARN Act" means the Worker Adjustment and Retraining
Notification Act.
2.20            "WARN Notice Date" means the date the Employer is required to
notify an Eligible Employee pursuant to the WARN Act or similar state law that
he/she is to be terminated from employment with the Employer in conjunction with
a "plant closing" or "mass layoff" as described in the WARN Act or similar state
law.
2.21            "WARN Notice Period" means the sixty (60) consecutive calendar
day period, or other applicable period under similar state law, commencing on an
Eligible Employee's WARN Notice Date.
2.22            "Week of Pay" shall be determined based on the Eligible
Employee's status as a salaried or hourly Employee.  If the Eligible Employee is
a salaried Employee, Week of Pay shall be the Eligible Employee's regular weekly
base salary compensation rate in effect on his/her Severance Date.  If the
Eligible Employee is an hourly Employee, Week of Pay shall be the Eligible
Employee's regular hourly base compensation rate multiplied by his/her regularly
scheduled number of hours worked per week in effect on his/her Severance Date. 
If an Eligible Employee's Triggering Event is a Significant Reduction in Scope
or Base Compensation, "Week of Pay" under the Policy will be determined without
regard to such reduction.

--------------------------------------------------------------------------------

2.23            "Years of Service" shall be determined in accordance with the
Employer's personnel records. An Eligible Employee shall receive credit for a
Year of Service for each twelve (12) month period of active service with the
Employer.  For partial years of employment, the Eligible Employee shall receive
credit for a full Year of Service if he/she completes at least six (6) full
months of active service.  If an Eligible Employee has not completed at least
six (6) full months of active service during a partial year, he/she shall not
receive credit for a Year of Service.
ARTICLE III
 ELIGIBILITY
3.1            Conditions of Eligibility.  To be eligible for benefits as
described in Article V, the Eligible Employee must (i) remain an Employee
through the Severance Date, (ii) through the Severance Date, fulfill the normal
responsibilities of his/her position, including meeting regular attendance,
workload and other standards of the Employer, as applicable, and (iii) submit
the signed Waiver and Release Agreement required by the Administrator on, or
within forty-five (45) days after, his/her Severance Date or receipt of the
Waiver and Release Agreement (whichever occurs later) and not revoke the signed
Waiver and Release Agreement.
3.2            Conditions of Ineligibility.  An otherwise Eligible Employee
shall not receive severance pay or severance benefits under the Policy if:
(a)
the Employee ceases to be an Eligible Employee as defined by the Policy, other
than as a result of a Triggering Event;

(b)
the Employee terminates employment with the Employer by reason of death;

(c)
the Employee terminates employment with the Employer for Cause as defined in
Section 2.3;

(d)
the Employee terminates employment with the Employer through job abandonment;

(e)
other than as set forth in Section 2.14(ii), the individual is no longer an
Employee and is receiving long-term disability benefits from the Employer (as
determined under the applicable Employer long-term disability plan) as of the
date the Triggering Event would have occurred had the individual been an
Employee on such date;

(f)
the Employee is employed in an operation, division, department or facility, that
is sold, leased or otherwise transferred, in whole or in part, from an Employer,
and the Employee accepts any position with the new owner/operator, or the
Employee is offered a Comparable Position by the new owner/operator;

--------------------------------------------------------------------------------

(g)
the Employee gives notice of his/her voluntary termination (other than pursuant
to Section 2.15 or Section 2.17) prior to his/her Severance Date or the
effective date of a sale, lease or transfer of an operation, division,
department or facility, as described in Section 3.2(f), regardless of the
effective date of such termination;

(h)
the Employee terminates from employment with the Employer and is eligible to
receive severance benefits under another group reorganization/restructuring
benefit policy or severance program sponsored by the Company or any of its
Affiliates, in which event the Employee will receive severance under this Policy
or the other policy or program, whichever provides the greater benefit;

(i)
the Employee is offered a Comparable Position from an Employer, or accepts any
position with an Employer, even if it is not a Comparable Position;

(j)
the Employee experiences a Triggering Event after the Policy is terminated;

(k)
the Employee does not timely execute and return to the Administrator a valid
Waiver and Release Agreement;

(l)
the Employee works primarily in an office located in a country other than the
United States and is entitled to severance benefits under the laws of such
country or the policies of the company at which he/she is based and such
severance benefits may not be waived; or

(m)
the Employee is offered a Comparable Position by, or accepts any position with,
an employer with which the Company or any of its Affiliates has reached an
agreement or arrangement under which the employer agrees to offer employment to
the otherwise Eligible Employee.

The foregoing list of conditions is intended to be illustrative and may not be
all inclusive; the Administrator will determine in the Administrator's sole
discretion whether an Eligible Employee is eligible for severance pay and
severance benefits under the Policy.
 
ARTICLE IV  
PAY AND BENEFITS IN LIEU OF WARN NOTICE

4.1            Wage Payments.  If an Eligible Employee is entitled to advance
notice of a "plant closing" or a "mass layoff" under the WARN Act or similar
state law, but experiences a Triggering Event before the end of a WARN Notice
Period, the Eligible Employee shall be entitled to receive pay until the end of
the WARN Notice Period as if he/she were still employed through such date.  The
pay under this Section 4.1 will be issued according to the normal payroll
practices of the Employer and shall not be subject to the Waiver and Release
Agreement.

--------------------------------------------------------------------------------

4.2            Benefits.  An Eligible Employee described in Section 4.1 shall be
entitled to benefits under Employer-sponsored medical, dental and vision benefit
plans, as amended from time to time, through the end of the WARN Notice Period
on the same terms and under the same conditions as applied to the Eligible
Employee immediately prior to the Triggering Event.  The benefits under this
Section 4.2 are not subject to the Waiver and Release Agreement.
ARTICLE V 
SEVERANCE PAY AND SEVERANCE BENEFITS
5.1            Generally.  In exchange for providing the Employer with an
enforceable Waiver and Release Agreement, in accordance with Article VI, an
Eligible Employee who terminates employment on account of a Triggering Event
shall be eligible to receive severance pay and severance benefits as described
below, subject to the terms of the Policy.  The consideration for the voluntary
Waiver and Release Agreement shall be the severance pay and severance benefits
the Eligible Employee would not otherwise be eligible to receive.
5.2            Amount of Severance Pay.  Severance pay shall be determined in
accordance with the table below based on the Eligible Employee's "Band"
classification.  The Band applicable to any Eligible Employee shall be
determined by the Administrator, in its sole discretion, based on the Eligible
Employee's job position relative to the job grading system in place for the
applicable Employer, provided that an Eligible Employee's Band may not be
reduced following a Change in Control.
Employment Classification
Minimum
(Weeks of Pay)
Calculation
(by Years of Service)
Maximum
(Weeks of Pay)
CEO Direct Reports
52
N/A
52
VPs & Directors
(Bands A & B)
16
If credited with more than 5 Years of Service, the severance pay shall be the
sum of (i) the minimum Weeks of Pay, plus (ii) two weeks of pay for each Year of
Service, up to the maximum Weeks of Pay.
52
Managers
(Band C)
12
If credited with more than 5 Years of Service, the severance pay shall be the
sum of (i) the minimum Weeks of Pay, plus (ii) two weeks of pay for each Year of
Service, up to the maximum Weeks of Pay.
52
Professionals
(Bands D & E)
8
If credited with more than 5 Years of Service, the severance pay shall be the
sum of (i) the minimum Weeks of Pay, plus (ii) two weeks of pay for each Year of
Service, up to the maximum Weeks of Pay.
52
All Others
6
If credited with more than 5 Years of Service, the severance pay shall be the
sum of (i) the minimum Weeks of Pay, plus (ii) one week of pay for each Year of
Service, up to the maximum Weeks of Pay.
52

Example 1:  The severance for a Band A employee with 5 Years of Service would be
26 weeks, which is the sum of (i) the 16 weeks' minimum severance, plus (ii) 10
weeks (2 weeks of severance for each Year of Service times 5 Years of Service).
Example 2:  The severance for a Band A employee with 4 Years of Service would be
16 weeks, which is the minimum amount of severance for a Band A employee.

--------------------------------------------------------------------------------

Severance will be paid for the number of weeks determined under the above table
in equal installments at regularly scheduled payroll intervals, provided the
Eligible Employee has executed and submitted a Waiver and Release Agreement and
the period during which the Employee is entitled to revoke the Waiver and
Release Agreement has expired, with any such severance payments to commence,
subject to Section 11.3, on the sixtieth (60) day following the Severance Date. 
To the extent permitted by Section 409A of the Code, any severance payable to
the Eligible Employee for the period following his/her Severance Date and the
date payments commence shall be paid in a lump sum at the time installment
payments commence.  To the extent permitted by Section 409A of the Code, in the
sole discretion of the Administrator, severance may be paid in a lump sum within
sixty (60) days following the Eligible Employee's Severance Date, provided the
Eligible Employee has executed and submitted a Waiver and Release Agreement and
the period during which the Employee is entitled to revoke the Waiver and
Release Agreement has expired.  All legally required taxes and any sums owed the
Employer shall be deducted from Policy severance pay.
Severance paid in installments on regularly scheduled payroll dates will
continue to be payable upon the death of a former Eligible Employee who was
receiving severance payments at the time of death.  The remaining payments will
be made in a lump sum to the estate of the former Eligible Employee as soon as
possible following death, but in no event later than two (2) years following
termination of employment.
If an Employer reemploys an Eligible Employee who is receiving or has received
severance pay and benefits under the Policy, the individual shall become
ineligible and such pay and benefits shall cease effective as of the
reemployment date.  Further, the former Eligible Employee must repay the portion
of the severance pay attributable to the period that begins on the date the
Eligible Employee was reemployed.  If the Administrator, in its sole discretion,
determines that the former Eligible Employee's services address a critical
business need, then the Administrator may provide that no such repayment is
required.
5.3            Severance Benefits.
(a)
Medical, Dental and Vision Benefits Coverage Continuation.  Under federal health
care continuation coverage law ("COBRA"), the Eligible Employee who is receiving
health care coverage under an Employer-sponsored plan is entitled to elect
health care continuation coverage under the applicable Employer health plan if
his/her employment terminates for certain reasons.  Any of the Triggering Events
would qualify the Eligible Employee to receive such continuation coverage,
subject to the terms of the applicable health plan and governing law.  If an
Eligible Employee experiences a Triggering Event before his/her WARN Notice
Period (if applicable) expires, his/her COBRA rights begin when the WARN Notice
Period expires.

If an Eligible Employee becomes eligible for severance pursuant to the Policy
and elects health care continuation coverage under COBRA for the Eligible
Employee and his or her eligible covered dependents equivalent to the coverage
which they were receiving immediately prior to the Severance Date, for the
Continuation Period (as defined below), the Company shall pay the full premium
cost of such coverage, based on the prevailing rate (the "Prevailing COBRA
Rate") charged by the Company to persons who elect similar health care
continuation coverage under COBRA (the "Health Care Benefits"); provided,
however, that the Health Care Benefits shall be reported by the Company as
taxable income to the Eligible Employee to the extent reasonably determined by
the Company to be necessary to avoid the Health Care Benefits from being
considered to have been provided under a discriminatory self-insured medical
reimbursement plan pursuant to Code Section 105(h).
For purposes of this Section 5.3(a), the term "Continuation Period" means the
number of weeks of pay with respect to which the individual's severance pay is
calculated; provided, however, that the Continuation Period shall cease at such
time that the Eligible Employee is eligible to receive health care benefits
under another employer-provided plan (but no repayment of any previously-paid
premium shall be required).
All of the terms and conditions of Employer-sponsored medical, dental and vision
benefit plans, as amended from time to time, shall be applicable to an Eligible
Employee (and his/her eligible dependents, if applicable) participating in any
form of continuation coverage under such Employer-sponsored medical, dental and
vision benefit plans.  This Policy is not to be interpreted to expand an
Eligible Employee's health care continuation rights under COBRA.  That is,
continuation coverage under this Policy will run concurrent with (and not
consecutive to) COBRA continuation coverage.  Continuation coverage under this
Policy will not extend the maximum COBRA continuation coverage period applicable
to an Eligible Employee or to his/her eligible coverage dependents.

--------------------------------------------------------------------------------

(b)
Severance Bonus.  An Eligible Employee who, in the absence of an Involuntary
Termination, would have been eligible to receive a bonus under any bonus plan or
policy of the Employer or any Affiliate, shall receive a severance bonus
pro-rated for the actual bonus payout to be paid at the regularly scheduled
annual bonus payment date.  Such pro-rated severance bonus shall be paid at the
same time that annual bonuses are generally payable under any such bonus plan or
policy of the Company or the Affiliate, but in no event later than March 15 of
the year following the year in which the Severance Date occurs, and shall be
calculated in the same manner as applicable to employees of the Company and its
Affiliates generally.

(c)
Long-Term Incentives.  Long-term incentive payments shall be payable in
accordance with the terms of any long-term incentive plan applicable to an
Eligible Employee.

(d)
Career Transition Assistance.  A career transition assistance firm selected by
the Administrator and paid for by an Employer shall provide career transition
assistance as determined by the Administrator.  An Eligible Employee must begin
the available career transition assistance services within sixty (60) days
following his/her Severance Date.

ARTICLE VI  
WAIVER AND RELEASE AGREEMENT
In order to receive the severance pay and severance benefits available under the
Policy, an Eligible Employee must submit a signed Waiver and Release Agreement
form to the Administrator on or within forty-five (45) days after his/her
Severance Date or receipt of the Waiver and Release Agreement, whichever occurs
later.  The required Waiver and Release Agreement will be limited to a release
of the Company and its Affiliates from any and all claims, debts, suits or
causes of action, known or unknown, based upon any fact, circumstance, or event
occurring or existing at or prior to the Eligible Employee's execution of the
Waiver and Release Agreement, including, but not limited to, any claims or
actions arising out of or during the Eligible Employee's employment with the
Company and/or separation of employment, including any claim under the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., as amended, Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended, the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 301 et seq., as amended, the
Older Workers Benefit Protection Act, 29 U.S.C. § 621 et seq., the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the Civil Rights Act and any and
all other federal, state or local laws, and any common law claims now or
hereafter recognized.  In no event will the Waiver and Release Agreement require
the Eligible Employee to release claims regarding employee benefits or rights to
indemnification, nor shall the Waiver and Release Agreement include restrictive
covenants, including, without limitation, any regarding competition and
solicitation of customers or employees.
An Eligible Employee may revoke his/her signed Waiver and Release Agreement
within seven (7) days of his/her signing the Waiver and Release Agreement. 
Notwithstanding any provision of this Policy to the contrary, in no event shall
the timing of the Eligible Employee's execution of the Waiver and Release
Agreement, directly or indirectly, result in the Eligible Employee designating
the calendar year of any severance payment, and if a payment that is subject to
execution of the Waiver and Release Agreement could be made in more than one
taxable year, payment shall be made in the later taxable year.  Any such
revocation must be made in writing and must be received by the Administrator
within such seven (7) day period.  An Eligible Employee who timely revokes
his/her Waiver and Release Agreement shall not be eligible to receive any
severance pay or severance benefits under the Policy.  Eligible Employees shall
be advised to contact their personal attorney at their own expense to review the
Waiver and Release Agreement form if they so desire.

--------------------------------------------------------------------------------

ARTICLE VII
ADMINISTRATOR
The Company, or any committee or individual as may be designated by the Company,
shall administer the Policy (the "Administrator").  The Administrator may
delegate to other persons responsibilities for performing certain of the
Administrator's duties under the Policy.  Except as otherwise provided in the
Policy and subject to Article VIII, the Administrator shall have the authority
to construe the terms of the Policy, including, but not limited to, the making
of factual determinations, the determination of questions concerning benefits,
and the procedures for claim review.  In the event of a group termination, as
determined in the sole discretion of the Administrator, the Administrator shall
furnish affected Eligible Employees with such additional information as may be
required by law.
ARTICLE VIII
CLAIMS FOR SEVERANCE BENEFITS
8.1            Claim for Benefits.  It is not necessary that an Eligible
Employee apply for severance pay and severance benefits under the Policy. 
However, if an Eligible Employee wishes to file a claim for severance pay and
severance benefits, such claim must be in writing and filed with the
Administrator.  If the Eligible Employee does not provide all the necessary
information for the Administrator to process the claim, the Administrator may
request additional information and set deadlines for the Eligible Employee to
provide that information.  The Administrator will review a claim, and will make
a determination of the claim and provide notice of that determination within
ninety (90) days of the date the written claim is submitted to the
Administrator.
8.2            Benefits Review.  If the claim is completely or partially denied,
the Administrator will furnish a written or electronic notice to the claimant
that specifies the reasons for the denial, refers to the Policy provisions on
which the denial is based, describes any additional information that must be
provided by the claimant in order to support the claim, explains why the
information is necessary, and explains the appeal procedures under the Policy.
8.3            Appeal Procedures.  A claimant may appeal the denial of his/her
claim and request the Administrator reconsider the decision.  The claimant or
the claimant's authorized representative may: (a) appeal by written request to
the Administrator not later than sixty (60) days after receipt of notice from
the Administrator denying his/her claim; (b) review or receive copies or any
documents, records or other information relevant to the claimant's claim; and
(c) submit written comments, documents, records and other information relating
to his/her claim.  In deciding a claimant's appeal, the Administrator shall take
into account all comments, documents, records and other information submitted by
the claimant relating to the claim.  If the claimant does not provide all the
necessary information for the Administrator to decide the appeal, the
Administrator may request additional information and set deadlines for the
claimant to provide that information.

--------------------------------------------------------------------------------

The Administrator will make a decision with respect to such an appeal within
sixty (60) days after receiving the written request appeal.  The claimant will
be advised of the Administrator's decision on the appeal in writing or
electronically.  The notice will include the reasons for the decision,
references to Policy provisions upon which the decision on the appeal is based,
and a statement that the claimant is entitled to receive, upon request,
reasonable access to, and copies of, all documents, records or other information
relevant to the claimant's claim.  In no event shall a claimant or any other
person be entitled to challenge a decision of the Administrator in court or in
any other administrative proceeding unless and until the claim and appeal
procedures described above have been complied with and exhausted.  No legal
action may be brought more than six (6) months following the Administrator's
final determination.  Following a Change in Control, all determinations of the
Administrator will be subject to de novo review by a court of competent
jurisdiction.
8.4            Legal Fees.  The Company (including any successor to the Company)
will reimburse each Eligible Employee whose termination of employment occurs
after the date of a Change in Control for all reasonable legal fees and expenses
incurred by such Eligible Employee in seeking to obtain or enforce any right or
benefit provided under this Policy (other than any such fees and expenses
incurred in pursuing any claim determined by an arbitrator or by a court of
competent jurisdiction to be frivolous or not to have been brought in good
faith).
ARTICLE IX  
AMENDMENT/TERMINATION/VESTING
The Company by written action of its Board of Directors or any duly authorized
designee of the Board reserves the right to amend or to terminate the Policy at
any time; provided, however, that following a Change in Control, no amendment or
termination of the Policy shall adversely impact the rights of protections of an
Eligible Employee under the Policy as of immediately prior to the amendment or
termination, including, but not limited to, an amendment that would reduce the
amount of severance pay or severance benefits, or change the time of payment of
severance pay or benefits, or narrow the conditions under which severance pay or
severance benefits are payable or limit the individuals who are eligible for
severance pay or severance benefit sunder the Policy.  For the avoidance of
doubt, the foregoing prohibition on amendment or termination of the Policy shall
also apply to any amendment or termination of the Basic Severance Policy to the
extent that it would adversely impact the rights or protections of an Eligible
Employee under the Policy.

--------------------------------------------------------------------------------

ARTICLE X \
CONFIDENTIAL INFORMATION
Recognizing that the disclosure or improper use of Confidential Information will
cause serious and irreparable injury to an Employer, Eligible Employees with
such access acknowledge that (i) they will not at any time, directly or
indirectly, disclose Confidential Information to any third party or otherwise
use such Confidential Information for their own benefit or the benefit of others
and (ii) in addition to any other remedy permissible by law, payment of
severance pay and severance benefits under the Policy shall cease if an Eligible
Employee discloses or improperly uses such Confidential Information.  Any
Eligible Employee subject to an individual confidentiality agreement or
proprietary rights agreement with an Employer or any Affiliate will be deemed to
violate the terms of this Article if he/she violates the terms of the individual
confidentiality agreement or proprietary rights agreement.
ARTICLE XI  
MISCELLANEOUS PROVISIONS
11.1            Return of Property.  In order for an Eligible Employee to
commence receiving severance pay and severance benefits under the Policy, (i)
he/she shall be required to return all Employer property (including, but not
limited to, Confidential Information, client lists, keys, credit cards,
documents and records, identification cards, equipment, laptop computers,
software, and pagers), and (ii) repay any outstanding bills, advances, debts,
amounts due to an Employer, as of his/her Severance Date.  To the extent the
Eligible Employee has any Employer property stored electronically (including,
but not limited to, in the form of email) on his/her personal computer, in a
personal email account, on a personal storage device, or otherwise, such
Eligible Employee shall promptly provide copies of all such information to the
Employer and thereafter permanently delete or otherwise destroy the Eligible
Employee's personal copy.
All pay and other benefits (except Policy severance pay and severance benefits)
payable to an Eligible Employee as of his/her Severance Date according to the
established policies, plans, and procedures of the Employer shall be paid in
accordance with the terms of those established policies, plans and procedures. 
In addition, any benefit continuation or conversion rights which an Eligible
Employee has as of his/her Severance Date according to the established policies,
plans, and procedures of the Employer shall be made available to him/her.
11.2            No Assignment.  Severance pay and severance benefits payable
under the Policy shall not be subject to anticipation, alienation, pledge, sale,
transfer, assignment, garnishment, attachment, execution, encumbrance, levy,
lien, or charge, and any attempt to cause such severance pay and severance
benefits to be so subjected shall not be recognized, except to the extent
required by law.
11.3            Code Section 409A Compliance.
(a)
General.  It is intended that payments and benefits made or provided under this
Policy shall not result in penalty taxes or accelerated taxation pursuant to
Code Section 409A.  Any payments that qualify for the "short-term deferral"
exception, the separation pay exception or another exception under Code Section
409A shall be paid under the applicable exception.  For purposes of the
limitations on nonqualified deferred compensation under Code Section 409A, each
payment of compensation under this Policy shall be treated as a separate payment
of compensation for purposes of applying the exclusion under Code Section 409A
for short-term deferral amounts, the separation pay exception or any other
exception or exclusion under Code Section 409A.  All payments to be made upon a
termination of employment under this Policy may only be made upon a "separation
from service" under Code Section 409A to the extent necessary in order to avoid
the imposition of penalty taxes on an Eligible Employee pursuant to Code Section
409A.  In no event may an Eligible Employee, directly or indirectly, designate
the calendar year of any payment under this Policy, and to the extent required
by Section 409A of the Code, and to the extent required by Section 409A of the
Code, any payment that may be paid in more than one taxable year (depending on
the time that the Eligible Employee executes the Waiver and Release Agreement)
shall be paid in the later taxable year.

--------------------------------------------------------------------------------

(b)
Reimbursements and In-Kind Benefits.  Notwithstanding anything to the contrary
in this Policy, all reimbursements and in-kind benefits provided under this
Policy that are subject to Code Section 409A shall be made in accordance with
the requirements of Code Section 409A, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during an
Eligible Employee's lifetime (or during a shorter period of time specified in
this Policy); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided in any other calendar
year; (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

(c)
Delay of Payments.  Notwithstanding any other provision of this Policy to the
contrary, if an Eligible Employee is considered a "specified employee" for
purposes of Code Section 409A (as determined in accordance with the methodology
established by the Company as in effect on the Termination Date), any payment
that constitutes nonqualified deferred compensation within the meaning of Code
Section 409A that is otherwise due to the Eligible Employee under this Policy
during the six-month period immediately following the Eligible Employee's
separation from service (as determined in accordance with Code Section 409A) on
account of the Eligible Employee's separation from service shall be accumulated
and paid to an Eligible Employee on the first business day of the seventh month
following his separation from service (the "Delayed Payment Date").  If an
Eligible Employee dies during the postponement period, the amounts and
entitlements delayed on account of Code Section 409A shall be paid to the
personal representative of his estate on the first to occur of the Delayed
Payment Date or 30 calendar days after the date of the Eligible Employee's
death.

11.4            Representations Contrary to the Policy.  No employee, officer,
or director of an Employer has the authority to alter, vary, or modify the terms
of the Policy except by means of an authorized written amendment to the Policy. 
No verbal or written representations contrary to the terms of the Policy and its
written amendments shall be binding upon the Policy, the Administrator, or an
Employer.

--------------------------------------------------------------------------------

11.5            No Employment Rights.  This Policy shall not confer employment
rights upon any person.  No person shall be entitled, by virtue of the Policy,
to remain in the employ of an Employer and nothing in the Policy shall restrict
the right of an Employer to terminate the employment of any Eligible Employee or
other person at any time.
11.6            Policy Funding.  No Eligible Employee shall acquire by reason of
the Policy any right in or title to any assets, funds, or property of the
Employer.  Any severance pay, which becomes payable under the Policy is an
unfunded obligation and shall be paid from the general assets of the Company. 
No employee, officer, director or agent of the Employer personally guarantees in
any manner the payment of Policy severance pay and severance benefits.
11.7            Applicable Law.  This Policy shall be governed and construed in
accordance with the laws of the State of Michigan without regard to its
conflicts of law provisions.
11.8            Severability.  If any provision of the Policy is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or other controlling law, the
remainder of the Policy shall continue in full force and effect.